Citation Nr: 0725860	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-25 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold 
injury, right and left lower extremities.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residuals of cold injury, right and 
left lower extremities.  


FINDING OF FACT

The veteran does not currently have disability of the lower 
extremities that is attributable to cold injury sustained 
during service.  


CONCLUSION OF LAW

The veteran does not have residuals of cold injury of the 
lower extremities that was incurred in or aggravated by his 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  See 
also Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including peripheral neuropathy, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran contends that he suffered extreme cold exposure 
in the winter of 1944 to 1945 during the Ardennes Campaign in 
Europe.  His service personnel records show that he served in 
the European theater during World War II.  Therefore, the 
veteran's cold weather exposure and injury during service is 
conceded as being consistent with the circumstances of his 
service.  

The veteran's service medical records are negative for any 
complaints or treatment for cold injury of the right and left 
lower extremities.  At an October 1945 separation 
examination, the veteran made no complaints regarding his 
lower extremities, and examination found his lower 
extremities to have no abnormalities.  Since the veteran's 
lower extremities were found to be normal on separation and 
there were no recorded complaints during a four-year period 
of service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).        

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for cold 
injury residuals of the right and left lower extremities.  
38 C.F.R. § 3.303(b).  The first post-service clinical 
evidence of symptoms relating to cold injury of the lower 
extremities is an August 2002 VA examination.  The veteran 
reported that he was stationed in Germany during World War II 
and suffered frostbite to his lower extremities with symptoms 
of pain and cold sensitization.  He stated that he did not 
receive medical treatment for cold weather exposure and 
required no amputation.  He reported that he was fully 
recovered from the frostbite at discharge from service and 
suffered no loss or functional limitation due to his cold 
injury.  Examination revealed no amputation, tissue loss, 
cold sensitization, Raynaud's phenomenon, hyperhidrosis, 
paresthesias, or overt numbness.  There was also no chronic 
pain, causalgia, recurrent fungal infections, breakdown or 
ulceration of frostbite scars, or disturbance of nail growth.  
The veteran had no skin cancers, sleep disturbance, changes 
in skin color, or skin thickening or thinning.  The examiner 
found diminished hair growth of the lower extremities.  The 
pulses were intact, and the nail beds were adequate without 
fungal infection.  The only skin lesions detected were 
occasional pustules related to recent ant bite.  The 
veteran's feet were without pain to palpation, but he 
complained of intermittent pain in the balls of his feet that 
was greater in the right foot.  The examiner diagnosed the 
veteran with cold weather exposure.  He found that the 
veteran had intermittent pain involving the balls of his feet 
without evidence of sensory neuropathy affecting the toes, 
ankle, or vasculature.  He further found that there was no 
current evidence of ongoing cold weather-induced injury 
deficits involving the extremities.  

The veteran submitted a December 2002 letter from a private 
physician.  The veteran complained of pain in his feet that 
was a combination of an aching and numbing pain primarily 
over the ball of the toes extending toward the distal tips of 
the toes.  The pain was noted to be on the plantar aspect of 
the foot, and the veteran reported relief of the pain by 
sitting and massaging the area.  Examination of the lower 
extremities revealed fungal nails with nailfold inflammation 
and some scaling on the distal leg anterior aspect of the 
foot.  There was loss of skin lines, and the color was a 
somewhat mottled appearance.  There were no palpable pulses 
or visible hair growth noted.  There was bilateral distal leg 
cooling and delayed capillary return time.  A history of 
cramps with ambulation and some ankle edema was noted 
bilaterally.  Neurologic examination revealed decreased light 
touch of tips and toes at the distal aspect of the leg 
bilaterally.  The veteran was unable to distinguish two-point 
tactile response.  There was no vibratory sense at the first 
metacarpophalangeal joint or ankle joint bilaterally, but 
there was vibratory sense at the tibial tuberosity 
bilaterally.  The veteran had crepitus with slight pain on 
range of motion noted at the first metacarpophalangeal joint 
and subtalar joint bilaterally, and there was ankle jerk 
bilaterally.  There was positive gastroc soleus equinus 
bilaterally, and the foot type was a flat foot with flexible 
hammertoes.  Muscle pain was noted with palpation along the 
medial border of the anterior surface of the tibia 
bilaterally.  The diagnostic impressions were peripheral 
vascular disease with rest pain, bilateral neuropathy, 
cerebellar dysfunction, muscle atrophy, and imergent foot.  
The physician opined that the veteran's chronic vascular and 
neurological foot pain could be consistent with extreme cold 
conditions.    

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
December 2002 medical opinion from the veteran's private 
physician.  While the physician related the veteran's leg 
disabilities to cold injury sustained during his period of 
active service, this appears to have been based primarily 
upon a history provided by the veteran, rather than upon a 
review of the evidence of record.  The filtering of the 
veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Additionally, the Board finds 
that the December 2002 medical opinion is speculative, in 
that the physician found that the veteran's foot pain could 
be consistent with cold exposure during service.  A finding 
of service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2005); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of a claimed disorder 
or any such relationship).  The Board also finds that the 
opinion is not supported by adequate rationale, as there is 
no explanation as to why the veteran's current foot condition 
was related to his period of active service.  If the examiner 
does not provide a rationale for the opinion, this weighs 
against the probative value of the opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  

The Board assigns greater weight to the August 2002 VA 
examination.  In placing greater weight on the August 2002 
opinion, the Board notes that a comprehensive cold injury 
protocol examination was performed and a rationale was 
provided for the opinion.  In forming his opinion, the 
examiner acknowledged that there was no current evidence of 
any ongoing disability of the lower extremities that was 
related to cold weather injury.  The Board accordingly finds 
the August 2002 VA medical opinion to be the most probative 
as to whether the veteran's lower extremities disability was 
related to service because the examiner at the August 2002 
examination based the opinion on a detailed medical 
examination and adequate rationale.  
   
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between cold weather injury sustained 
during military service and the current disability of the 
right and left lower extremities.  In addition, peripheral 
neuropathy was not diagnosed within one year of separation, 
so presumptive service connection for cold injury of the 
right and left lower extremities is not warranted.  

The veteran contends that his current disability of the right 
and left lower extremities is related to his active service.  
However, as a layperson, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of disability of the right and left lower extremities is in 
August 2002, approximately 57 years after his separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The preponderance of the medical evidence weighs against a 
finding that the veteran's cold injury of the right and left 
lower extremities developed in service.  Therefore, the Board 
concludes that the current disability involving the lower 
extremities is not related to cold injury of the right and 
left lower extremities incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002; rating 
decisions in October 2002 and April 2003; and a statement of 
the case in April 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2004 supplemental statement of the case.   

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.    


ORDER

Service connection for residuals of cold injury, right and 
left lower extremities, is denied.  



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


